This Cause coming this Day to be heard on Bill and Answer pursuant to an Order of this Court dated the 20th of this Instant December; The Court on hearing Counsel on both Sides hath thought fit to order and decree That *522the Reports made by the Master in Consequence of the several Orders of Court in this Cause made, be confirmed. And it is further Ordered and Decreed that the Sum of £8784 gs qd reported and found due by the Master, in his Supplementary Report, to the Complainant, be paid to him with Interest thereon from the 22d Day of January 1762, till the Day of the Date of the Decree to be pronounced in this Cause after deducting the Costs of this Suit, if the Assetts in the Defendant’s hands or which shall hereafter come to their Hands shall so far extend; and if not, that then they do pay as far as the said Assetts shall extend.
John Troup Register in Chancery
Present, His Excellency, the Governor; His Honor, the Lieutenant Governor; The Honorable Othniel Beale, Henry Middleton, John Guerard, Egerton Leigh, Charles Shinner, John Drayton, and Daniel Blake, Esquires for executing the Office of Chancellor. William Burrows Esq. Master.